            Case 1:20-cv-03304-DKC Document 26 Filed 03/26/21 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

ERIC CALL et al.,                                )
                                                 )
                      Plaintiffs,                )
                                                 )
       v.                                        ) Civil Action No. 20-3304-DKC
                                                 )
WOODROW JONES, III et al.,                       )
                                                 )
                      Defendants.
                                                 )

                                    NOTICE OF APPEAL

       Notice is hereby given that Plaintiffs Eric Call, Christopher Mehl, Kyle Harrison, Firearms

Policy Coalition, Inc., Second Amendment Foundation, Maryland Shall Issue, Inc., and Citizens

Committee for the Right to Keep and Bear Arms hereby appeal to the United States Court of

Appeals for the Fourth Circuit from the Order dismissing Plaintiffs’ complaint and closing the

case, Doc. No. 25, entered on March 19, 2021. A copy of the Order is attached hereto as Exhibit

A.

Dated: March 26, 2021                               Respectfully submitted,

 Raymond M. DiGuiseppe*                               s/ Nicole J. Moss
 law.rmd@gmail.com                                    Nicole J. Moss, Bar No. 20222
 The DiGuiseppe Law Firm, P.C.                        Attorney of Record
 4320 Southport-Supply Road, Suite 300                David H. Thompson*
 Southport, North Carolina 28461                      Peter A. Patterson*
 Phone: 910-713-8804                                  John D. Ohlendorf*
 Fax: 910-672-7705                                    COOPER & KIRK, PLLC
                                                      1523 New Hampshire Avenue, N.W.
 Adam Kraut, Esq.*                                    Washington, D.C. 20036
 Firearms Policy Coalition                            (202) 220-9600
 1215 K Street, 17th Floor                            (202) 220-9601 (fax)
 Sacramento, CA 95814                                 nmoss@cooperkirk.com
 P: (916) 476-2342
 F: (215) 525-4437                                              *Appearing pro hac vice
 akraut@fpclaw.org

                                     Attorneys for Plaintiffs
          Case 1:20-cv-03304-DKC Document 26 Filed 03/26/21 Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I hereby certify that on March 26, 2021, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which will cause a copy of the document to be served

electronically on all parties or their counsel.



        Dated: March 26, 2021                             s/ Nicole J. Moss
                                                          Nicole J. Moss

                                                          Attorney for Plaintiffs
